Exhibit 10.10

 

AMENDMENT NO. 3 TO
AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT

 

THIS AMENDMENT NO. 3 (this “Amendment”) to the Amended and Restated
Stockholder’s Agreement, dated as of November 12, 2004 of Mobile Satellite
Ventures GP (“MSV GP”), as amended from time to time (the “Agreement”) is hereby
adopted by the stockholders of MSV GP this 6th day of May 2006.

 

WHEREAS, the Agreement provides that it may be amended by the written agreement
pf the holders of a majority of the Shares (as such terms are defined in the
Agreement);

 

WHEREAS, the Stockholders executing this Amendment, who together hold a majority
of the Shares, wish to amend the Agreement as set forth herein, which amendment
shall be effective as to all Stockholders from and after the date hereof; and

 

WHEREAS, capitalized terms used in this Amendment but not defined herein shall
have the meanings ascribed thereto in the Agreement.

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

1.             Amendment of Section 7.  Clause 7 of the Agreement is hereby
amended to read in its entirety as follows:

 

“Transfer of Shares. The Stockholders each undertake to take such actions and
execute such documents as may be necessary to insure that the proportionate
ownership of General Partner at all times reflects the then-current proportional
ownership of Limited Partnership Interests in MSV LP, excluding for this
purpose, any Limited Investor. In furtherance of the foregoing, except for
Transfers made simultaneously with permitted transfers of Limited Partnership
Interests made in accordance with the terms of Section 8 of this Agreement, each
Stockholder agrees not to, directly or indirectly, sell, assign, transfer,
pledge, mortgage or otherwise dispose of, either voluntarily or involuntarily (a
“Transfer”), any Shares; provided, however, that TMI Sub shall be permitted to
pledge its Shares pursuant to the Pledge Agreement. In addition, each
Stockholder hereby undertakes to, at the same time that it transfers any of its
Limited Partnership Interests, Transfer its Shares (or the same portion thereof
as the Limited Partnership Interests being transferred bear to its total Limited
Partnership Interests) to the purchaser or assignee of any of its Limited
Partnership Interests in accordance with Section 8 of this Agreement. Following
a Transfer of such Shares, such Shares shall remain subject to the provisions of
this Agreement, and the transferee shall execute and deliver to General Partner
a written agreement to be bound by this Agreement in form and substance
reasonably satisfactory to General Partner. Notwithstanding the foregoing,
except as set forth in Section 2(b)(i) with respect to Transfers to an Investor
Group Assignee, in connection with transfers of Limited Partnership Interests
pursuant to Sections 8.2(c) or (d) of this Agreement, no transferee shall have
the right to designate directors pursuant hereto.”

 

2.             Amendment of Clause 8.2(a).  Clause 8.2(a) of the Agreement is
hereby amended to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“(a) Right of First Refusal. In the event that a Limited Partner (a “Selling
Party”) proposes to transfer all or a portion of its Limited Partnership
Interest to any third party, other than in accordance with Section 8.2(c) or
(d), pursuant to a bona fide offer, such Selling Party will provide notice of
such proposed transfer (including the identity of the proposed purchaser of such
interest, the amount of interests proposed to be transferred and the proposed
terms thereof) (the “Transfer Notice”), at least fifteen (15) Business Days
prior to the proposed transfer, to each other Limited Partner, whereupon each
other Limited Partner shall have the right to purchase, at the same price and
upon the same terms and conditions set forth in the Transfer Notice, a pro rata
portion of such interest based upon such Limited Partner’s portion of the
Percentage Interests held by all Limited Partners other than the Selling Party.
In the event a Selling Party proposes to transfer Limited Partnership Interests
in a transaction whereby Limited Partnership Interests shall be sold to the
transferee on a delayed or continuous basis (a “Continuous Transfer”), the
Transfer Notice relating to such transaction shall be delivered at least fifteen
(15) Business Days prior to the first proposed transfer of Limited Partnership
Interests under the terms of the transaction (the “Initial Transfer”) and no
additional Transfer Notice shall be delivered with respect to subsequent
transfers of Limited Partnership Interests pursuant to the same transaction.
Except as set forth in the next sentence, the purchase price shall be payable in
cash. In the event that the Transfer Notice specifies the payment of
consideration other than cash, the purchase price for purposes of this Section
8.2(a) shall either be (x) the cash equivalent of such consideration, determined
by General Partner in good faith or (y) to the extent the participating Limited
Partner elects, the same type and amount of non-cash consideration that is
proposed to be paid as described in the Transfer Notice. The Transfer Notice
shall constitute an irrevocable offer by the Selling Party to sell to the other
Limited Partners such interests at the price and on the terms as contained in
such Transfer Notice. Each Limited Partner desiring to participate in such
purchase shall provide the Selling Party and each other Limited Partner notice
of its agreement to participate (the “Participation Notice”) within ten (10)
Business Days of receipt of the Transfer Notice specifying such participation
and whether and the extent to which such Limited Partner wishes to acquire any
remaining, unallocated portion of the proposed transfer (the “Unallocated
Portion”). In the event of a Continuous Transfer, such Participation Notice
shall specify participation with respect to all transfers pursuant to such
Continuous Transfer.  In the event that one or more of the other Limited
Partners do not provide a timely Participation Notice, the Unallocated Portion
shall be allocated in pro rata proportion to the Percentage Interest held by
each of the Limited Partners who submits a Participation Notice to the extent of
such Limited Partner’s indicated willingness to acquire any Unallocated Portion
as provided in such Limited Partners’ Participation Notice. The Participation
Notice shall be deemed to be an irrevocable commitment to purchase from the
Selling Party, at the price (or the cash equivalent thereof) and on the terms as
contained in the Transfer Notice, the amount of the interests that such Limited
Partner specifies in the Participation Notice. In the event that the Limited
Partners are not willing to purchase all of the interests offered pursuant to
the Transfer Notice, and the amount of interests which the Selling Party has
offered to sell pursuant to the Transfer Notice less the amount of interests the
Limited Partners are willing to accept is less than the minimum amount of
interests which the offeror is willing to purchase pursuant to the bona fide
offer described in the Transfer Notice, then the Limited Partners shall be
deemed to have rejected the offer contained in the Transfer Notice in its
entirety and the Selling Party shall be permitted to proceed with the sale
described in the Transfer Notice. In the event that the Limited Partners shall
have accepted all or part of the interests offered pursuant to the Transfer
Notice (and shall not have been deemed to have rejected the offer in its
entirety as described in the immediately preceding sentence), then the Selling
Party shall sell to such Limited Partners such interests as have been

 

--------------------------------------------------------------------------------


 

accepted by such Limited Partners as specified in such Limited Partner’s
Participation Notice on the terms contained in the Transfer Notice. Any
interests not sold to the Limited Partners pursuant to the preceding sentence
may be sold to a third party, including the original offeror, at a price not
lower than, and on such other terms and conditions not more favorable to such
third party than, those contained in the original Transfer Notice, at any time
within two hundred seventy (270) days after the expiration of the offer required
by this Section 8.2(a); provided, that in the case of a Continuous Transfer,
transfers subsequent to the Initial Transfer may be made following the
expiration of such two hundred seventy (270) day period . In the event the
interests are not transferred by the Selling Party on such terms during such two
hundred seventy (270) day period (other than transfers subsequent to the Initial
Transfer in the case of a Continuous Transfer), the restrictions of this Section
8.2(a) shall again become applicable to any transfer of interests by the Selling
Party.”

 

3.             Amendment of Clause 8.2(b)(ii).  Clause 8.2(b)(ii) of the
Agreement is hereby amended to read in its entirety as follows:

 

“(ii) Obligation of Transferee to Purchase. The third-party transferee of the
Selling Party shall purchase from each Tag Along Participant the portion of such
Tag Along Participant’s Limited Partnership Interest that such Tag Along
Participant desires to sell, provided, that the third-party may, but shall not
be obligated, to purchase, such portion that exceeds the Maximum Tag Along
Portion (as defined below) and, if such portion exceeds the Maximum Tag Along
Portion, the transferee shall be obligated to purchase only the Maximum Tag
Along Portion. For purposes hereof, the term “Maximum Tag Along Portion” means a
portion of a Tag Along Participant’s Limited Partnership Interest the price of
which (based on the Tag Along Price of such Limited Partnership Interest) equals
the total original price proposed to be paid by the transferee for the Selling
Party’s Limited Partnership Interest multiplied by a fraction, the numerator of
which is the Tag Along Price of such portion which such Tag Along Participant
desires to include in such sale and the denominator of which is the aggregate
Tag Along Price of the Limited Partnership Interests that the Selling Party and
each Tag Along Participant desires to include in such sale. “

 

4.             Effect of Amendment.  All the provisions of this Amendment shall
be deemed to be incorporated in, and made a part of, the Agreement; and the
Agreement, as supplemented and amended by this Amendment, shall be read, taken
and construed as one and the same instrument, and except as expressly amended
hereby, the terms and conditions of the Agreement shall continue in full force
and effect.  All references to “this Agreement” in the Agreement or to the words
“hereof,” “hereunder” or “herein” or words of similar effect in the Agreement
shall mean the Agreement as amended hereby.

 

5.             Severability.  Should one or more of the provisions of this
Amendment be determined to be illegal or unenforceable, each other provision of
this Amendment shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.

 

6.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

MOBILE SATELLITE VENTURES GP INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MOTIENT VENTURES HOLDING INC.

 

 

 

 

 

By:

/s/ Christopher Downie

 

 

Name:

Christopher Downie

 

 

Title:

Executive Vice President

 

 

and Chief Operating Officer

 

 

 

 

 

MSV INVESTORS, LLC

 

 

 

By:

MSV Investors Holdings, Inc.,

 

 

Its Managing Member

 

 

 

 

 

By:

/s/ Robert Lewis

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

COLUMBIA SPACE (QP), INC.

 

 

 

 

 

By:

/s/ Donald A. Doering

 

 

 

Name:

Donald A. Doering

 

 

Title:

Treasurer

 

 

 

 

 

COLUMBIA SPACE (AI), INC.

 

 

 

 

 

By:

/s/ Donald A. Doering

 

 

 

Name:

Donald A. Doering

 

 

Title:

Treasurer

 

 

 

 

 

COLUMBIA SPACE PARTNERS, INC.

 

 

 

 

 

By:

/s/ Donald A. Doering

 

 

 

Name:

Donald A. Doering

 

 

Title:

Treasurer

 

 

 

 

 

SPECTRUM SPACE IV PARALLEL, INC.

 

 

 

 

 

By:

/s/ Kevin J. Maroni

 

 

 

Name:

Kevin J. Maroni

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

SPECTRUM SPACE EQUITY INVESTORS IV, INC.

 

 

 

 

 

By:

/s/ Kevin J. Maroni

 

 

 

Name:

Kevin J. Maroni

 

 

Title:

President

 

 

 

 

 

SPECTRUM SPACE IV MANAGERS, INC.

 

 

 

 

 

By:

/s/ Kevin J. Maroni

 

 

 

Name:

Kevin J. Maroni

 

 

Title:

President

 

--------------------------------------------------------------------------------